DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to U.S. Patent Application No. 15/857,103 filed on December 28, 2017, in which Claims 1 – 20 were presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2017 and 08/05/2021 have been entered and considered by the examiner.

Examiner’s Comments Concerning the Recited Claims and 35 USC § 101
	Claims 10 – 19 recite a “computer-readable storage medium” having computer-readable program code embodied therewith…” (see Claim 10, Lines 1-2).    
The Specification of the present invention expressly states:
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”
See Specification – Page 27 – 28, Paragraph 0073.
The examiner interprets this statement to clearly distinguish the claimed subject matter from all “transitory” media that is nonstatutory under 35 U.S.C. 101. That is, computer-readable storage medium” to include only statutory subject matter and to exclude all “transitory” media (e.g., signals, carrier waves, etc.). 
If the recited “computer-readable storage medium” is intended to include any sort of “transitory” media, then Applicant should expressly state that in the Response to this Office Action.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Based on the broadest reasonable interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1 – 20 patentably distinct from the prior art of record.
The prior art of fail to teach or suggest the invention as recited in independent Claims 1, 10 and 20. 
Specifically, the prior art of record fails to disclose “generating a user profile specifying a plurality of attribute values for a plurality of principle attributes, by processing a corpus of electronic documents associated with a user using a first trained machine learning model, wherein outputs of the first trained machine learning model are combined to generate the plurality of attribute values for the user profile; generating a provider profile specifying a plurality of attribute values for the plurality of principle attributes, for each of a plurality of providers, by processing a respective corpus of 
“generating a user profile specifying a plurality of attribute values for a plurality of principle attributes, by processing a corpus of electronic documents associated with a user using a first trained machine learning model, wherein outputs of the first trained machine learning model are combined to generate the plurality of attribute values for the user profile; generating a provider profile specifying a plurality of attribute values for the plurality of principle attributes, for each of a plurality of providers, by processing a respective corpus of electronic documents associated with each respective provider using a second trained machine learning model, wherein outputs of the second trained machine learning model are combined to generate the plurality of attribute values for each respective provider profile; receiving, from the user, identifying data; determining a target provider of the plurality of providers, wherein the target provider is associated with the identifying data; retrieving a provider profile corresponding to the target provider, determining a match coefficient based on comparing the user profile and the provider profile, wherein the match coefficient describes how closely the provider profile 
“receiving, from a user, a digital image of a product; determining, based on the digital image, a target provider associated with the product; generating a user profile specifying a plurality of attribute values for a plurality of principle attributes, by processing a corpus of electronic documents associated with the user using a first trained machine learning model, wherein outputs of the first trained machine learning model are combined to generate the plurality of attribute values for the user profile; generating a provider profile specifying a plurality of attribute values for the plurality of principle attributes, by processing a corpus of electronic documents associated with the target provider using a second trained machine learning model, wherein outputs of the second trained machine learning model are combined to generate the plurality of attribute values for the target provider profile; determining a match coefficient based on comparing the provider profile to the user profile; and providing the user with at least an indication of the determined match coefficient” as claimed in Claim 20.

The closest prior art Mukherji (US 9,621,662) discloses a method for surfacing relevant reviews.  Wherein one or more reviews are annotated with one or more applicable tags. Annotations of reviews associated with a subject of interest are aggregated to identify an applicable insight into the subject of interest, and the identified insight is published on a page associated with the subject of interest, wherein the 
Yoo et al. (US 2018/0165062) discloses a method that includes identifying patient data associated with a patient. Determining at least one requirement of the patient based upon the identified patient data and the analysis. The method includes generating a potential referral to a physician for the patient, the physician having a profile that satisfies the determined at least one requirement.

However, none of the prior art, discloses the generation of use profiles specifying a plurality of principle attributes  by  applying a first trained machine, a second trained machine to generate a provider profile including a plurality of principle attributes , each profile including an attribute values. Comparing the profiles in order to obtain a match coefficient and using the match coefficients to sort query results and provide the results including the match coefficients.
Additionally, none of the prior art discloses the generation of the profiles and use of coefficients as disclosed above in combination with determining from a digital image of a product a target provider.
Accordingly, the prior art of record fail to teach or suggest claims 1, 10 and 20 as claimed.
Due to at least their dependency upon Claim 1 or 10, Claims 2 – 9 and 11 – 19 are also allowable over the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARIEL MERCADO/Primary Examiner, Art Unit 2176